DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tropea (US 2014/0252711).
Regarding independent claim 1, Tropea discloses an apparatus having a clamp capable of pressing a plunger (paragraphs [0025]-[0027], [0046], and [0047]; and Figures 1A, 1B, and 3A), in which the apparatus comprises the following structural features (also refer to annotated Figure 1A of Tropea below):
a base block capable of having a tilted surface (depending on its orientation);

a support disposed on both ends of the guide rails; and
a sliding block that slides along the pair of guide rails.
With regard to the molding frame (to be mounted on the support) and the plunger (to be acted upon by the sliding block), these features are not part of the claimed apparatus and have no patentable weight, since they are auxiliary features that are considered as materials worked upon by the apparatus.  See MPEP 2115.


    PNG
    media_image1.png
    481
    624
    media_image1.png
    Greyscale


pair of rotational frames and a pair of connection links.  However, Tropea discloses a rotational frame and a single connection link.  In this instance, it would have been obvious to one of ordinary skill in the art to include both links on the sides rather than one connection link in the center, as taught by Tropea, since it would have been merely a design choice in the apparatus to improve efficiency and clamping strength.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, the support is disposed at a right angle with the tilted surface (the tilted surface is not explicitly shown, but would be clamped into element (62) of annotated Figure 1A above – see paragraph [0046]).
Regarding claim 3, the sliding block and the support are parallel (see annotated Figure 1A above).
Regarding claim 5, a handle (lever (26) of Figures 1A, 1B, and 3A) is connected to the rotational frame (see annotated Figure 1A above; and paragraphs [0025], [0026], and [0047]).

Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest an apparatus for pressing a plunger to form an ingot, wherein the apparatus includes all structural features of independent claim 1, and further includes the following features:
1) wherein the sliding block comprises a pair of sliding plates mounted on inner surfaces of the pair of guide rails and a pressing plate disposed to be parallel to the top surface of the support to connect the pair of side plates (of dependent claim 4);
2) wherein the rotational frames comprise hinge fastening holes coupled to the guide rails in a rotatable structure and link fastening holes coupled to the connection links in a rotatable structure, and wherein a distance between the hinge fastening holes and the handle is two times or greater than a distance between the hinge fastening holes and the link fastening holes (of dependent claim 6); and
3) wherein the connection links comprise frame fastening holes coupled to the rotational frames in a rotatable structure and block fastening holes coupled to the sliding block in a rotatable structure, and wherein two or more of the frame fastening holes and two or more of the block fastening holes are arranged along a longitudinal direction of the connection links (of dependent claim 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 11, 2021